Citation Nr: 0100134	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
osteomyelitis of the right tibia with shortening of the right 
leg and osteoarthritis of the right knee, currently evaluated 
as 50 percent disabling.

2.  Entitlement to an increased rating for bursitis of the 
right shoulder, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 1999 RO decision which denied 
increased ratings for residuals of osteomyelitis of the right 
tibia with shortening of the right leg and osteoarthritis of 
the right knee (rated 50 percent), bursitis of the right 
shoulder (rated 20 percent), varicose veins of the right leg 
(rated 10 percent), and osteoarthritis of the lumbar spine 
(rated 10 percent).  

The Board also notes that in February 2000 the veteran raised 
a new issue of service connection for arthritis of the neck 
secondary to his service-connected right shoulder bursitis.  
As this issue has not been developed by the RO, it is 
referred to the RO for appropriate consideration. 


REMAND

A review of the claims folder shows the veteran has not 
reported for a VA examination to assess the severity of his 
service-connected disabilities in issue.  The record reveals 
that a January 1999 VA examination was scheduled but that the 
veteran failed to appear.  In January 1999, prior to the 
scheduled examination, the RO received a letter from the 
veteran's wife, stating that the veteran was currently 
hospitalized after having undergone cervical spine surgery in 
December 1998.  She also noted that they had received 
notification of the scheduled VA examination but that the 
veteran would be unable to attend at that time because he 
would be recuperating from his surgery.  In its March 1999 
decision, the RO stated that the veteran would need to 
indicate a willingness to report for a VA examination if he 
wished further consideration on his increased rating claims.  
In his May 1999 notice of disagreement with the decision, the 
veteran stated that although he was recovering from surgery 
he planned to request another VA examination (he wished to 
know if there was a time limit on taking the examination).  
In a May 1999 statement of the case, the RO notified the 
veteran that it would reschedule a VA examination(s) whenever 
he was ready to report.  In his August 1999 substantive 
appeal, the veteran indicated his willingness to report for a 
VA examination at that time.  Thereafter, in January 2000 and 
August 2000 statements, the veteran's representative 
maintains that the veteran should be rescheduled for a VA 
examination.  It is also the judgment of the Board that he 
should be given an opportunity to report for another VA 
examination to determine the severity of his service-
connected disabilities.  

In his August 1999 substantive appeal, the veteran reported 
that his right arm and leg was examined by a doctor at the 
Bronx VA hospital in July 1999.  It does not appear that the 
RO attempted to obtain this medical record.  On remand, the 
July 1999 Bronx VA medical record and any additional 
pertinent treatment records should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

With regard to the issues on appeal, the statement of the 
case was issued by the RO in May 1999.  Thereafter, the RO 
transferred the case to the Board in October 1999 for 
appellate review.  In February 2000, the veteran submitted 
additional pertinent medical evidence to the RO, which was 
then forwarded to the Board in March 2000.  The Board notes 
that with the additional evidence the veteran did not submit 
a waiver of initial RO review.  Thus, while on remand, the RO 
must review this evidence and, if the claims remain denied, 
include such evidence in a supplemental statement of the 
case.  38 C.F.R. §§ 19.37, 20.1304 (2000).

The Board also notes that in its March 1999 decision the RO 
denied an increase in the veteran's four service-connected 
disabilities on the basis that new and material evidence was 
not presented to reopen the claims for an increased 
evaluation.  A claim for an increased rating of a service-
connected disability is a new claim; it is not an application 
to reopen a claim which would be subject to the requirement 
of new and material evidence.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Thus, a new and material evidence 
determination should not be a part of the readjudication of 
this case by the RO.

In view of the foregoing, the case is remanded to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received recent treatment 
for conditions of the right leg and knee, 
right shoulder, and lumbar spine.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of all related medical records, to 
include medical records from the Bronx VA 
hospital in July 1999.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected residuals of 
osteomyelitis of the right tibia with 
shortening of the right leg and 
osteoarthritis of the right knee, bursitis 
of the right shoulder, and osteoarthritis 
of the lumbar spine.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should 
be performed, to include range of motion 
testing with a goniometer.  The orthopedic 
examiner should note for the record any 
objective evidence of pain referable to 
the right leg, right knee, right shoulder, 
and lumbar spine, and should assess the 
degree of additional limited motion or 
other functional impairment during use or 
flare-ups due to such pain, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran should also undergo a VA 
vascular examination to determine the 
severity of his service-connected varicose 
veins of the right leg.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The vascular examiner should 
note for the record any objective evidence 
of edema, stasis pigmentation, eczema, and 
ulceration and the extent or duration of 
such.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for increased ratings 
for his service-connected residuals of 
osteomyelitis of the right tibia with 
shortening of the right leg and 
osteoarthritis of the right knee, 
bursitis of the right shoulder, 
osteoarthritis of the lumbar spine, and 
varicose veins of the right leg.  If the 
decision is adverse to the veteran, the 
RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


